IN THE
                             TENTH COURT OF APPEALS

                                      No. 10-16-00115-CR

LAWRENCE WOODS,
                                                                     Appellant
v.

THE UNITED STATES OF AMERICA,
                                                                     Appellee



                                    U.S. District Court
                                Western District of Texas
                              Trial Court No. W-15-CR-0321


                    CORRECTED MEMORANDUM OPINION


       In this interlocutory appeal, appellant, Lawrence Woods, challenges a ruling of

United States District Judge Walter Smith for the Western District of Texas, Waco




       1  We withdraw our opinion and judgment issued on April 21, 2016, to make clerical, non-
dispositive changes to the heading and substitute this opinion in its place.
Division. Because we lack jurisdiction over a ruling made by a federal district court, we

dismiss appellant’s appeal.2

        Jurisdiction is fundamental and cannot be ignored. State v. Roberts, 940 S.W.2d
655, 657 (Tex. Crim. App. 1996). Our jurisdiction must be legally invoked. Lopez v. State,

114 S.W.3d 711, 714 (Tex. App.—Corpus Christi 2003, no pet.) (citing Ex parte Caldwell,

383 S.W.2d 587, 589 (Tex. Crim. App. 1964)). If not legally invoked, our power to act is as

if it did not exist. Id. (citing Ex parte Caldwell, 383 S.W.2d at 589). When we lack

jurisdiction to act, we have no power to dispose of the purported appeal in any manner

other than dismissal for lack of jurisdiction. Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim.

App. 1996).

        Article 4.03 of the Code of Criminal Procedure provides: “The Courts of Appeals

shall have appellate jurisdiction coextensive with the limits of their respective districts in

all criminal cases except those in which the death penalty has been assessed.” TEX. CODE

CRIM. PROC. ANN. art. 4.03 (West 2015); see TEX. CONST. art. V, § 6(a). The Tenth Court of

Appeals District “is composed of the counties of Bosque, Burleson, Brazos, Coryell, Ellis,

Falls, Freestone, Hamilton, Hill, Johnson, Leon, Limestone, Madison, McLennan,

Navarro, Robertson, Somervell, and Walker.” TEX. GOV’T CODE ANN. § 22.201(k) (West



        2  A motion for rehearing may be filed within fifteen days after the judgment or order of this Court
is rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Court of Criminal Appeals, a petition for discretionary review must be filed in the Court of Criminal
Appeals within thirty days after either the day of the court of appeals' judgment was rendered or the day
the last timely motion for rehearing was overruled by the court of appeals. See id. at R. 68.2(a).

Woods v. The United States of America                                                                  Page 2
Supp. 2015). This Court is not vested with appellate jurisdiction over rulings from federal

district courts. See id.; see also TEX. CONST. art. V, § 6(a); TEX. CRIM. PROC. ANN. art. 4.03.

       Therefore, because appellant improperly seeks to challenge a ruling made by a

federal court in a state intermediate appellate court, we hereby dismiss appellant’s

conviction for lack of jurisdiction. See TEX. CODE CRIM. PROC. ANN. art. 4.03; see also TEX.

CONST. art. V, § 6(a).




                                                   AL SCOGGINS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 5, 2016
Do not publish
[CR25]




Woods v. The United States of America                                                     Page 3